United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-3121
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Eugene Fitzhugh,                         *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: December 5, 1997
                                Filed: December 10, 1997
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.


       Eugene Fitzhugh, previously sentenced to ten months of imprisonment and one
year supervised release for a bribery conviction, appeals from the District Court&s1
order denying his motion to reconsider his sentence based on his deteriorating health.
Fitzhugh filed the motion during the pendency of his appeal from the ten-month




      1
        The Honorable Stephen M. Reasoner, Chief Judge, United States District Court
for the Eastern District of Arkansas.
sentence itself. Concluding it lacked jurisdiction to reconsider Fitzhugh&s sentence, the
District Court issued an order denying the motion.

       Upon review of the record and the parties& submissions on appeal, we affirm the
District Court for the reasons stated in its order. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-